DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the previous Notice of Allowance of 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 

Authorization for this examiner’s amendment was given in a previous interview with Attorney Steven D Jinks on 12/02/2021.

The application has been amended as follows: 
                                                        In The Claims
5.	In claim 1, at the end of line 17, replace “the axis of rotation” with --the at least one axis of rotation--.
In claim 5, lines 15 and 16, replace “the carrier body” with --the at least one carrier body--.
In claim 12, line 2, replace “the axis of rotation of the carrier body” with -- the at least one axis of rotation of the at least one carrier body--.
In claim 14, lines 4-5, replace “the axis of rotation” with --the at least one axis of rotation--.
In claim 14, lines 6-7, replace “the axis of rotation” with --the at least one axis of rotation--.
In claim 19, line 2, replace “the carrier body” with --the at least one carrier body--.
In claim 20, line 1, replace “the carrier body” with --the at least one carrier body--.

Allowable Subject Matter
6.	Claims 1-20 remain allowed.
7.	The following is an examiner’s statement of reasons for allowance: the 
documents cited in the IDS or 02/02/2022 includes:  DE 1299804 (US equivalent, 

DE3500864 (UK equivalent, Muller et al. (GB 2,169,539) is the prior art most pertinent or closest to the subject matter of the instant claimed invention, however this prior art  is equivalent to  Keller (US 4,728,014), previously applied in the non–final office action mailed on 08/25/2021 and cited in the Notice of Allowance of 12/13/2021; hence none of the prior art cited in the instant IDS  teach and/or adequately suggest as in independent  claim 1: a device for compensating the contact pressure of the slide plate against the head plate arranged between the slide gate housing and the slide frame, comprising: at least one carrier body and  at least one spring element, via which the carrier body is coupled to the slide frame, wherein the carrier body supports itself against the slide frame on both sides of the slide frame.
	Claims 5, 7 and 16 are allowed at least because they have been written in independent form to incorporate previously indicated allowable subject per the previous Non-final office action mailed on 08/25/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733